DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9/17/2021 and 12/29/2021 have been considered by the examiner.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second positioning  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the module bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the absence of clarification, it is unclear whether “the module bracket” is in reference to the “a bracket” claimed in claim 8 or is intended to recite a new element.  For the purposes of examination, “the module bracket” is interpreted to refer to the “bracket” recited in claim 8.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao (CN208903599U) (as provided in the IDS filed 9/17/2021).

Regarding claim 1, Hao discloses a display device, comprising a display apparatus, wherein the display apparatus comprises: 
a side frame (Fig. 1 element 1); 
at least two display modules (Fig. 3 elements 4 and 6) installed on the side frame (as shown in Fig. 3), light-exiting sides of display screens of the display modules facing a same direction (as shown in Figs. 1 and 3), and the at least two display modules comprising a first display module (Fig. 3 elements 5 and 6) and a second display module (Fig. 3 element 4); and 
a back housing (Fig. 3 elements 2, 3, 8, and 9) installed on the side frame, wherein an accommodation space is formed between the back housing and the side frame (as shown in Fig. 2), and the first display module is disposed in the accommodation space (as shown in Fig. 2), the back housing is provided with a first surface (as shown in Figs. 2-4 as the left facing surface of the portion of element 8 which extends downward), the first surface is a surface away from the display screen of each display module (wherein the first surface of element 8 of the back housing is shown in Fig. 3 to be located away from the display screen of the display modules which are facing to the left), the second display module is provided with a second surface (as shown in Fig. 3 as the right surface of element 6), the second surface is a surface of the second display module away from the display screen (as shown in Fig. 3), the first surface and the second surface are located on a same plane (as shown in Fig. 3), a surface formed by the first surface and the second surface is an outer surface of the display apparatus away from the display screen (as shown in Fig. 3 wherein the surface formed is the outer surface of display apparatus element 6), (as shown in Fig. 3).

Regarding claim 8, Hao discloses the device as set forth in claim 1 above and further wherein the display apparatus further comprises a bracket (Fig. 2 element 8), wherein the first display module is fixedly coupled to the side frame through the bracket (as shown in Fig. 2 and Fig. 3), and a mainboard (Fig. 3 element 7) is disposed between the first display module and the back housing (as shown in Fig. 3).

Regarding claim 9, Hoa discloses the device as set forth in claim 8 above and further wherein the display apparatus further comprises a plate (wherein the portion of element 8 between elements 6 and 7, bent to the left side, is interpreted at the plate) installed on the module bracket at a side of the first display module away from the display screen, and the mainboard is arranged between the plate and the back housing.

Regarding claim 11, Hao discloses the device as set forth in claim 1 above and further wherein the back housing is made of metal (as discussed in Paragraph [0015]), and the second surface of the second display module is arranged (as shown in Fig. 3) on a glass back plate (Fig. 3 element 3).

Regarding claim 12, Hao discloses the device as set forth in claim 1 above and further wherein a thickness of the second display (Fig. 3 element 4) module is greater than a thickness of the first display module (as shown in Fig. 3), and a surface of a 

Regarding claim 13, Hao discloses the device as set forth in claim 12 above and further wherein the first display module and the second display module are arranged in the side frame side by side (as shown in Fig. 3).

Regarding claim 14, Hao discloses the device as set forth in claim 12 above and further wherein the display apparatus further comprises a tempered glass substrate (Fig. 3 element 3) disposed on the side frame and attached to the surface of the display screen of the first display module and the surface of the display screen of the second display module (as shown in Fig. 3), and a surface of the tempered glass substrate is provided with a processed layer (Fig. 3 element 5).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao as applied to claim 1 above, and further in view of Matsuo et al. (US 6,559,829 B1).

Regarding claim 2, Hao discloses the device as set forth in claim 1 above.
Hao does not expressly disclose further comprising a wall-hanging body comprising an arrangement space, wherein a first positioning plane is formed in the arrangement space, the display apparatus is disposed in the arrangement space, and at least a part of the first surface and/or the second surface is attached to the first positioning plane.
Matsuo teaches a device comprising a wall-hanging body (Fig. 2 element 25) comprising an arrangement space (as shown in Figs. 1 and 3 wherein element 11 of element 1 is located in the arrangement space), wherein a first positioning plane(Fig. 2 element 26) is formed in the arrangement space, a display (Fig. 3 element 1) apparatus is disposed in the arrangement space, and at least a part of a first surface and/or a second surface of the display apparatus is attached to the first positioning plane (as shown in Fig. 2 wherein the display apparatus is attached to the wall-hanging body, and therefore all elements of the display apparatus are attached to the wall hanging body).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wall-hanging body such as that taught by Matsuo for the device of Hao in order to provide a means of mounting the display apparatus.

Regarding claim 3, Hao in view of Matsuo discloses the device as set forth in claim 2 above.

Hao as modified by Matsuo in claim 2 above teaches wherein a second positioning plane (Fig. 7 element 26f) and a third positioning plane (Fig. 7 element 26K1) each perpendicular to the first positioning plane are formed in the arrangement space (as shown in Fig. 7), the second positioning plane and the third positioning plane are perpendicular to each other, and the second positioning plane and the third positioning plane are attached to two adjacent side surfaces of the side frame respectively (as shown in Figs. 15 and 16).
It would have been obvious to one of ordinary skill in the art to utilize second and third positioning planes as taught by Matsuo in the device of Hao in order to rigidly define the location of the display apparatus and constrain movement in three perpendicular directions.

Regarding claim 4 Hao in view of Matsuo discloses the device as set forth in claim 2 above. 
Hao does not expressly disclose wherein the wall-hanging body comprises a first wall-hanging body, and the first wall-hanging body comprises a first portion in a strip-like shape and a second portion bent toward a first side surface of the first portion, wherein the second portion is arranged at one end of the first portion, the first side surface forms 
Hao as modified by Matsuo teaches wherein the wall-hanging body comprises a first wall-hanging body (Matsuo Fig. 7 element 26A), and the first wall-hanging body comprises a first portion in a strip-like shape (Matsuo Fig. 3 element 26a) and a second portion bent toward a first side surface (Matsuo Fig. 3 element 26e) of the first portion, wherein the second portion is arranged at one end of the first portion (as shown in Matsuo Fig. 7), the first side surface forms the first positioning plane (as shown in Matsuo Fig. 7), and a space between a surface of the second portion facing the first side surface and the first side surface forms the arrangement space as shown in Matsuo Figs. 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wall-hanging body such as that taught by Matsuo for the device of Hao in order to provide a means of mounting the display apparatus.


Regarding claim 5, Hao in view of Matsuo discloses the device as set forth in claim 4 above. 
Hao does not expressly disclose wherein the wall-hanging body further comprises a second wall-hanging body separated from the first wall-hanging body, and the second wall-hanging body comprises a third portion in a strip-like shape, and a fourth portion and a fifth portion bent toward a second side surface of the third portion, wherein the fourth portion and the fifth portion are disposed at opposite ends of the third 
Hao as modified by Matsuo teaches wherein the wall-hanging body further comprises a second wall-hanging body separated from the first wall-hanging body (Matsuo Fig. 7 element 26B), and the second wall-hanging body comprises a third portion in a strip-like shape (Matsuo Fig. 7 element 26a), and a fourth portion (Matsuo Fig. 7 element 26e) and a fifth portion (Matsuo Fig. 7 element 26f) bent toward a second side surface of the third portion (as shown in Matsuo Fig. 7), wherein the fourth portion and the fifth portion are disposed at opposite ends of the third portion respectively (as shown in Matsuo Fig. 7), the second side surface forms the first positioning plane (as shown in Matsuo Figs. 2 and 7), a space among a surface of the fourth portion facing the second side surface, a surface of the fifth portion facing the second side surface and the second side surface forms the arrangement space (as shown in Matsuo Figs. 2 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a wall-hanging body such as that taught by Matsuo for the device of Hao in order to provide a means of mounting the display apparatus.

Regarding claim 6, Hao in view of Matsuo discloses the device as set forth in claim 4 above. 

Hao as modified by Matsuo teaches wherein a slot (Matsuo Fig. 7 element 263) is formed in the first surface (as shown in Matsuo Fig. 7), an end of the first portion away from the second portion is provided with a protrusion (Matsuo Fig. 7 element 273) adapted to the slot, and the protrusion is disposed in the slot (Matsuo Column 18 lines 46-53 and as shown in Fig. 7).

Regarding claim 7, Hao in view of Matsuo discloses the device as set forth in claim 5 above. 
Hao does not expressly disclose wherein a third side surface of the first portion away from the first side surface is parallel to the first side surface, a fourth side surface of the third portion away from the second side surface is parallel to the second side surface, and a distance between the first side surface and the third side surface is equal to a distance between the second side surface and the fourth side surface.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao as applied to claims 1 and 8 above, and further in view of Byun et al. (US 2022/0043294 A1).

Regarding claim 10, Hao discloses the device as set forth in claim 8 above and further wherein the first side of the second display module is a side close to the first display module (as shown in Fig. 3).
Hao does not expressly disclose wherein a first side of the second display module is provided with a Timing Control (T-CON) board, a second side of the second display module adjacent to the first side is provided with a Flexible Flat Cable (FFC) and a SOURCE board, the T-CON board is electrically coupled to the mainboard.
Byun teaches wherein a display module is provided with a Timing Control (T-CON) board, a display module is provided with a Flexible Flat Cable (FFC) and a SOURCE board, the T-CON board is electrically coupled to the mainboard (as discussed in Paragraph [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a T-Con board, a SOURCE board, and a flat flexible cable to electrically couple the T-CON board to the mainboard as these are common practices in the art, and that the arrangement of such elements within a device would be an obvious matter of engineering design implementation, since applicant has not disclosed that locating the T-CON and SOURCE boards as set forth above solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any arrangement that was compatible with the physical design constraints of the device.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao as applied to claim 1 above, and further in view of Hoover (US 2010/0141589 A1).

Regarding claim 15, Hao discloses the device as set forth in claim 1 above and further wherein the display apparatus further comprises a touch circuit board (Fig. 3 element 5) disposed in the side frame (as shown in Fig. 3), and the touch circuit board comprises a sensor exposed through the side frame (wherein the touch circuit board is the sensor and is exposed as shown in Fig. 1 over the display).
Hao does not expressly disclose wherein the touch circuit board is an infrared touch circuit board, and the infrared touch circuit board comprises an infrared sensor exposed through the side frame.
Hoover teaches an infrared touch circuit board (Fig. 8 element 114), and the infrared touch circuit board comprises an infrared sensor (Fig. 8 element 120) exposed through a frame (as shown in Fig. 8 wherein the display surface is disclosed to be clear allowing the infrared sensor to be exposed).
it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an infrared sensor exposed through the side frame in order to allow the infrared sensor to effectively sense a touch from outside the side frame.


Conclusion

This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841